Title: From Benjamin Franklin to Henry Johnson, 22 July 1777
From: Franklin, Benjamin
To: Johnson, Henry


Sir
Passy, July 22. 1777.
  The Bearer M. le Chevr. de Ꝃninon who is desirous of going to America, is well recommended to me as a Person of Character and Merit. If he takes his Passage with you, I make no doubt that you will treat him with all the Civilities due to a Gentleman, in which you will very much oblige Sir, Your most obedient humble Servant
B Franklin
Capt. Johnson
 
Notations: No. 5 / N 5
